Exhibit 10.5 Name: [—] Number of Shares of Stock Subject to Option: [—] Price Per Share: $ [—] Grant Date: [—] Vesting Start Date: [—] Officer STOCK OPTION AWARD granted under Appendix B to the Oxford Immunotec Global PLC 2013 Share Incentive Plan This agreement (this “ Agreement ”) evidences a stock option granted by Oxford Immunotec Global PLC (the “ Company ”) to the undersigned (the “ Optionee ”) pursuant to the Company’s 2013 Share Incentive Plan and Appendix B thereto (together, as amended from time to time, the “ Plan
